THE SOUTH FINANCIAL GROUP
THIRD AMENDED AND RESTATED STOCK OPTION PLAN

 

 

1.

PURPOSE OF PLAN

 

This Third Amended and Restated Stock Option Plan (the "Plan") amends and
restates the existing Second Amended and Restated Stock Option Plan of The South
Financial Group, Inc. (the "Company") in 1986, as it has been amended by a
subsequent amendment dated February 18, 2004.

 

The Plan is intended to serve as an employment incentive to, and to encourage
stock ownership by, certain employees of the Company or any of its subsidiaries
("Subsidiaries"), who are largely responsible for the management growth and
protection of the Company's business and who are making substantial
contributions to the successful growth of the Company.

 

It is contemplated that the Company’s Board of Directors (“the “Board”) and/or
Committee (as defined below) may utilize the availability of options granted
hereunder ("Options") to fund other compensation plans of the Company, subject,
in all cases, to compliance with the terms hereof and applicable law.

 

2.

ADMINISTRATION AND DEFINITIONS

 

The Plan shall be administered by the Board; provided, however, that, if the
Board includes members who are not "non-employee directors" (as defined in Rule
16b-3 promulgated under the Securities Exchange Act of 1934, as amended, or any
applicable successor rule or regulation ("Rule 16b-3"), then all authority of
the Board under the Plan shall be exercised by a committee of the Board (the
"Committee") composed solely of all members thereof who are "non-employee
directors" (as so defined).

 

The Board or Committee shall have complete authority to: (i) interpret all terms
and provisions of the Plan consistent with law, (ii) select from the group of
officers and key employees eligible to participate in the Plan the officers and
key employees to whom Options shall be granted, (iii) within the limits
established herein, determine the number of shares to be subject to Options and
the term of each Option granted to officers and key employees, (iv) prescribe
the form of instruments evidencing Options, (v) determine the time or times at
which Options shall be granted to officers or key employees, (vi) determine the
method of exercise of Options granted to officers or key employees under the
Plan, (vii) adopt, amend and rescind general and special rules and regulations
for the Plan's administration, and (viii) make all other determinations
necessary or advisable for the administration of this Plan. The Board or
Committee may designate selected Board or Committee members or certain employees
of the Company to assist the Board or Committee in the administration of the
Plan and may grant authority to such persons to execute documents on behalf of
the Board or Committee, subject in each such case to the requirements of Rule
16b-3.

 

No member of the Board or Committee or employee of the Company assisting the
Board or Committee pursuant to the preceding paragraph shall be liable for any
action taken or determination made in good faith.

 

For purposes of this Plan:

 

"Change of Control" means a change of control involving the Company which is
required to be reported in response to Item 5(f) of Schedule 14A promulgated
under the Securities Exchange Act of 1934, as amended, or any merger, tender
offer, consolidation or sale of substantially all of the assets of the Company
or related series of such events, as a result of which (i) the shareholders of
the Company immediately prior to such event hold less than 50% of the
outstanding voting securities of the Company or its survivor or successor after
such event, (ii) persons holding less than 20% of the Company's stock
immediately prior to such event own more than 50% of the outstanding voting
securities of the Company or its survivor or successor after such event, or
(iii) persons constituting a majority of the Board were not directors for at
least the 24 preceding months.

 

"Disability" shall mean a physical or mental condition of an employee resulting
from bodily injury, disease, or mental disorder which renders him incapable of
continuing his usual and customary employment with the Company. The disability
of an employee has shall be determined by a licensed physician selected by the
Board or Committee.

 

1



 

3.

COMMON STOCK SUBJECT TO THE PLAN

 

The stock subject to the Plan shall be shares of the Company's common stock, par
value $1.00 per share ("Common Stock") authorized for issuance by the
shareholders of the Company but not issued at the time of the grant, or shares
of Common Stock which shall have been reacquired by the Company. Subject to
adjustment in accordance with the provisions of Section 5 hereof, the total
amount of the Common Stock of the Company which may be issued pursuant to grants
under the Plan shall not exceed in the aggregate 4,700,000 shares. Any shares
subject to an Option, which Option for any reason expires or is terminated
unexercised as to such shares, may again be subjected to an Option under the
Plan. The Board or Committee will maintain records showing the cumulative total
of all shares subject to Options outstanding under this Plan.

 

4.               GRANT OF OPTIONS

 

a. Eligibility and Factors to be Considered in Granting Options. The individuals
who shall be eligible to participate in the Plan shall be such employees as the
Board or Committee shall determine from time to time. However, participation
shall be limited to those officers and key employees of the Company or any of
its Subsidiaries who will have, or possess the potential of having, the greatest
impact on the Company's long-term performance. No member of the Board who is not
an employee of the Company shall be eligible to receive Options under this Plan.
Options may be granted under this Plan only for a reason connected with an
officer's or key employee's employment by the Company. In making any
determination as to the officers and key employees to whom Options shall be
granted hereunder and as to the number of shares to be subject thereto, the
Board or Committee shall take into account, in each case, the level and
responsibility of the person's position, the level of the person's performance,
the person's level of compensation, the assessed potential of the person and
such additional factors as the Board or Committee shall deem relevant to the
accomplishment of the purposes of the Plan. The Board or Committee may also
utilize guidelines set forth in other compensation plans of the Company in
determining any matters related to the grant of Options hereunder, provided that
the use of such guidelines comports with applicable law.

 

b. Allotment of Shares. Options granted hereunder may, at the discretion of the
Board or Committee, be: (i) Options which are intended to qualify as incentive
stock options under Section 422 of the Internal Revenue Code of 1986, as amended
(the "Code"), (ii) Options which are not intended so to qualify under Section
422 of the Code, or (iii) both of the foregoing, if granted separately, and not
in tandem. Each Option granted under this Plan must be clearly identified as to
its status as an incentive stock option or not. Options granted hereunder may be
allotted to participants in such amounts, subject to the limitations specified
in this Plan, as the Board or Committee, in its sole discretion, may from time
to time determine. In the case of Options intended to be incentive stock
options, the aggregate Fair Market Value (determined at the time of the Options'
respective grants) (as defined below) of the shares with respect to which
incentive stock options are exercisable for the first time by a participant
hereunder during any calendar year (under all plans taken into account pursuant
to Section 422(d) of the Code) shall not exceed $100,000. Options hereunder not
intended to qualify as incentive stock options under Section 422 of the Code may
be granted to any Plan participant without regard to the Section 422(d)
limitations.

 

c. Option Price. The exercise price of each share of stock covered by an option
granted hereunder shall be equal to or greater than the Fair Market Value per
share of the Company's Common Stock on the date the option is granted. If the
stock is traded in the over-the-counter market, such Fair Market Value shall be
deemed to be closing price on such day as reported by NASDAQ. If the stock is
traded on an exchange, such Fair Market Value shall be deemed to be the closing
price reported by that exchange on such day.

 

d. Time of Granting Options. The date of grant of an Option hereunder shall be
the date on which the Board or Committee makes the determination of granting
such Option, provided, however that in the case of an option (1) originally
granted by a company to which the Company is a successor (by merger or
otherwise) of the obligations of such option and (2) which the Company has
elected to treat as being issuable under the Plan, the date of grant shall be
the date on which such option was originally granted by the predecessor company.
Notice of the determination shall be given to each officer or key employee to
whom an Option is so granted within a reasonable time after the date of such
grant.

 

e. Duration and Exercise of Options. The Option term shall be ten (10) years
from the date the Option is granted, except that such term shall be reduced with
respect to any Option as outlined below in the event of death or termination of
employment or voluntary retirement of the optionee; provided that in the case of
a Change in Control, the expiration date and the dates on which any part of the
Option shall be exercisable for all of the shares covered thereby may be
accelerated, such the Option shall expire not less than one month after
consummation of such merger, consolidation, dissolution or

 

2



liquidation, but the effectiveness of such acceleration, and any exercise of the
Option pursuant thereto in excess of the number of shares for which it would
have been exercisable in the absence of such acceleration, shall be conditioned
upon the consummation of such merger, consolidation, dissolution or liquidation.

 

The exercise of any Option and the delivery of the optioned shares shall be
contingent upon receipt by the Company of the full exercise price and any amount
required to be withheld by the Company under applicable tax laws in connection
with the exercise of the Option. The exercise price may be paid (i) in cash or
by check, or (ii) through delivery of shares of Common Stock with an aggregate
Fair Market Value on the date of exercise equal to the exercise price of the
shares being purchased, or (iii) through any combination of the foregoing
methods. At any time when the Company is required to withhold any amount under
applicable tax laws in connection with the exercise of an Option, the Company
may, in its sole discretion, accept payment of the withholding amount in shares
of Common Stock having a Fair Market Value on the date of exercise of the Option
equal to the amount required to be withheld. No Option may be exercised after
termination of employment of the optionee except as hereinafter provided.

 

Unless the Board or Committee expressly states otherwise at the time of grant,
Options shall be exercisable on a cumulative basis for 20% of the shares covered
thereby on each of the first five anniversaries of the grant thereof.

 

Unless the Board or Committee expressly states otherwise at the time of grant,
Options granted under the Plan may be exercised, if otherwise timely, (a) within
three months after voluntary retirement (other than voluntary retirement by
reason of disability) of the optionee at or after the age of 60 years, if such
voluntary retirement occurs on or after one year following the grant of any
Option, and (b) within three months after voluntary retirement occurring at any
age by reason of disability. Notwithstanding the foregoing, in the event that an
optionee is terminated for cause, all existing options held by such optionee
shall terminate immediately.

 

If an optionee shall die while employed by the Company or within three months
after voluntary retirement from employment with the Company, such Option may be
exercised (to the extent that the optionee would have been entitled to do so at
the date of his death) by the legatees, personal representative or distributees
of the optionee during the balance of the term thereof, or within one year of
the date of the optionee's death, whichever is shorter.

 

Notwithstanding anything to the contrary herein, for a period of six months
commencing on the date of grant of an Option hereunder to a participant, such
participant may not sell any shares of Common Stock acquired upon exercise of
such Option.

 

5.

RECAPITALIZATION

 

The aggregate number of shares of Common Stock which may be granted from time to
time hereunder and the aggregate number of shares of Common Stock which may be
granted to any one person shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock of the Company resulting
from a subdivision or consolidation of shares or other capital adjustment, or
the payment of a stock dividend or other increase or decrease in such shares,
effected without receipt of consideration by the Company, if any; provided,
however, that any fractional shares resulting from any such adjustment shall be
eliminated. In the event of a change in the Company's Common Stock which is
limited to a change in the par value thereof, or from par value to no par value,
without increase in the number of issued shares, the shares resulting from any
such change shall be deemed to be Common Stock within the meaning of the Plan.

 

6.

ASSIGNABILITY

 

No Option granted hereunder shall be assignable except as specifically provided
herein. Notwithstanding anything to the contrary herein, no Option granted
hereunder shall be transferable by him or her except: (i) by will, (ii) by the
laws of descent and distribution, or (iii) pursuant to a qualified domestic
relations order as defined by the Code or in Title I of the Employee Retirement
Income Security Act, or the rules thereunder. In the case of an Option intended
to be an incentive stock option, such Option shall not be transferable by a
participant other than by will or the laws of descent and distribution and
during the optionee's lifetime shall be exercisable only by him or her. No
Option, right, or privilege hereunder shall be subject to execution, attachment,
or similar process. Upon any attempt so to transfer, assign, pledge, hypothecate
or otherwise dispose of the Option, or of any right or privilege conferred
thereby contrary to the provisions hereof, or upon the levy of

 

3



any attachment or similar process upon such Option, right or privilege, the
Option and such rights and privileges shall immediately become null and void.

 

7.

LISTING AND REGISTRATION OF SHARES

 

Each Option shall be subject to the requirement that if at any time the Board or
Committee shall determine, in its discretion, that the listing, registration, or
qualification of the shares covered thereby upon any securities exchange or
under any state or federal law or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of such Option or the issue or purchase of shares thereunder,
such Option may not be exercised in whole or in part unless and until such
listing, registration, qualification, consent, or approval shall have been
effected or obtained free of any conditions not acceptable to the Board or
Committee.

 

8.

EXPIRATION AND TERMINATION OF THE PLAN

 

Options may be granted under the Plan at any time or from time to time as long
as the total number of shares optioned or purchased under this Plan does not
exceed the number of shares of Common Stock specified in Section 3 hereof. The
Plan may be abandoned or terminated at any time by the Board or Committee except
with respect to any Options then outstanding under the Plan. No Option shall be
granted pursuant to the Plan after ten years from the effective date of the
Plan.

 

9.

AMENDMENT OF PLAN

 

The Board or Committee may at any time and from time to time modify and amend
the Plan (including such form of option agreement) in any respect; provided,
however, that no such amendment shall: (a) increase (except in accordance with
Section 5) the maximum number of shares for which Options may be granted under
the Plan either in the aggregate or to any individual employee, or (b) reduce
(except in accordance with Section 5) the minimum Option prices which may be
established under the Plan, or (c) extend the term or terms during which Options
may be granted or exercised. The termination of any modification or amendment of
the Plan shall not, without the consent of an employee, affect his rights under
an Option theretofore granted to him.

 

10.

EFFECTIVE DATE OF THE PLAN

 

The effective date of this Third Amended and Restated Option Plan shall be
August 16, 2006.

 

4



Form of

The South Financial Group Stock Option Award Agreement

 

This Stock Option Award Agreement (this “Agreement”) is made as of
_________________________________ (the “Grant Date”), by The South Financial
Group, Inc. (“TSFG”) with _______________ (the “Participant”) under the terms of
The South Financial Group Third Amended and Restated Stock Option Plan (the
“Plan”). The Plan is incorporated herein by reference and made a part of this
Agreement. Except as otherwise provided, terms used herein shall have the
meaning provided in the Plan.

 

1)

Grant of Option. The Company hereby grants to the Participant a stock option
(“Option”) to purchase ___________ shares of TSFG common stock at an Option
Price per share of $_________, subject to the terms and conditions of the Plan
and this Agreement. This Option is intended to be an “incentive stock option”
within the meaning of Section 422 of the Internal Revenue Code (the “Code”).

 

2)

Vesting

 

a)

The Option will vest as follows:

 

i)

One year after the Grant Date, 20% of the Option will become vested and
available for exercise, with additional amounts of 20% becoming vested on each
of the four subsequent anniversaries of the Grant Date.

 

b)

No portion of the Option that is unvested upon the date when the Participant’s
employment with TSFG or any subsidiary is terminated shall thereafter become
vested or exercisable.

 

c)

The vesting of the Option provided for in Section 2(a) is cumulative. Each such
installment which becomes vested and exercisable shall remain exercisable until
it terminates pursuant to Section 3.

 

3)

Exercise and Term

 

a)

The Option shall have a term of 10 years following the date of grant (the
“Term”) and may be exercised during its Term only to the extent vested. Any
portion of the Option which is vested shall be exercisable until the earlier of
the following (the “Expiration Date”):

 

i)

Termination of employment if terminated for “cause”; or

 

ii)

One year after the date of the Participant’s termination of employment if
termination is by reason of Death; or

 

iii)

Three months after the date the Participant’s termination of employment, if
terminated for any reason other than Death; or

 

iv)

The end of the Term.

 

b)

Any vested portion of the Option may be exercised in whole or in part at any
time prior to its expiration provided under Section 3(a).

 

c)

Any vested portion of the Option not exercised prior to its Expiration Date will
be forfeited and will terminate.

 

d)

Any vested portion of the Option may be exercised by completing a Request for
Stock Option Exercise form (found at Cintra/Human Resources/Stock Plans) and
returning it to the head of Shareholder Relations prior to its Expiration Date
along with payment for the exercise cost and any applicable taxes.

 

4)

Miscellaneous.

 

a)

Shareholder Rights. Participant acknowledges that he/she does not have any
rights as a shareholder of the TSFG by reason of grant of the Option.

 

b)

Nontransferable. The Option is not transferable except as expressly permitted by
the Plan.

 

The South Financial Group, Inc.

Participant

 

 

__________________________
                                           _______________________________

 

5

 

 